Citation Nr: 0517487	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from September 1943 
to December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision, and was remanded in 
December 2003.  


FINDING OF FACT

The veteran does not have a back disability which has been 
related to service. 


CONCLUSION OF LAW

Service connection for a back disability is not warranted. 38 
U.S.C.A. §§ 1110, 1101, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in September 2004, wherein VA 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a March 2005 supplemental statement of the case, VA 
continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent a 
development letter in September 2001, a rating decision in 
March 2002, a statement of the case in September 2002, a 
Board remand in December 2003, and a development letter in 
February 2004.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  
Given this, the Board considers the notice requirements met.  

During the course of this appeal, the RO obtained and 
reviewed service, VA, and private medical records, as well as 
written statements from the veteran.  In the development 
letters of February 2004 and September 2004, the veteran was 
asked to sign releases so that specific, outstanding medical 
records could be sought.  To date, he has not returned these 
signed release forms.  VA has made a reasonable effort to 
obtain relevant records.  38 U.S.C.A. § 5103A(b) and (c); 38 
C.F.R. § 3.159(c)(1-3).  

In a November 2002 written memorandum, the veteran asked for 
a local hearing.  In a February 2003 letter, he was advised 
that a hearing was scheduled to take place in March 2003.  In 
a March 2003 telephone conversation, however, he canceled his 
hearing request.

As detailed below, there is no evidence of any back 
complaints or findings in the veteran's service medical 
records, nor has any medical professional opined that there 
is a relationship between any current back disability and the 
veteran's active duty.  Given this lack of evidence, a VA 
examination to determine the diagnosis and etiology of any 
back condition is not necessary.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The applicable duties to notify and 
assist have been substantially met by VA and there are no 
areas in which further development may be fruitful.  

II.  Claim for service connection

The veteran claims that while working as a Navy ship fitter 
on the USS Mt. Hood docked at Manus Island of Papua New 
Guinea, a large piece of timber fell from a crane onto his 
back and knocked him unconscious.  He claims that he was 
treated at a hospital on Manus Island and released that same 
day, but his back has apparently not been the same since.  In 
a May 2001 letter, a private physician noted that he had 
treated the veteran for low back pain for approximately 15 
years.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may also be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d).

In a September 2004 letter, VA asked the veteran to specify 
the month and year of his in-service injury, where he was 
treated, and for how long.  He did not respond to this 
letter.  Service medical records (including the separation 
examination report) are negative for complaints of, treatment 
for, or diagnosis of any back condition, and the veteran 
apparently first sought treatment for back pain no earlier 
than the mid-1980s (over 40 years after separation).  
Further, no one treating the veteran has linked any current 
back condition to service.  

To the extent that the veteran himself has claimed he 
currently has a back disability which was first manifested in 
service, the Board notes that as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a back disability which is 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied. 38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a back disability is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


